DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

SHO# 21-007
RE: Improving Maternal Health
and Extending Postpartum
Coverage in Medicaid and the
Children’s Health Insurance
Program (CHIP)
December 7, 2021
Dear State Health Official:
Medicaid is the largest single payer of pregnancy-related services and covers over 42 percent of
births nationally. 1 The Children’s Health Insurance Program (CHIP) also covers pregnant
adolescents and, in some states, low-income pregnant individuals with income over the Medicaid
income limit. Together, Medicaid and CHIP play a critical role in ensuring access to care for
pregnant and postpartum individuals, improving the quality of maternal health care, and
addressing disparities in health outcomes and pregnant and postpartum care. Sections 9812 and
9822 of the American Rescue Plan Act of 2021 (ARP) (Pub. L. 117-2) give states a new option
to provide 12 months of extended postpartum coverage to pregnant individuals enrolled in
Medicaid and CHIP beginning April 1, 2022. The purpose of this State Health Official (SHO)
letter is to provide guidance to states on implementation of this new state option.
The newly extended postpartum coverage option offers states an opportunity to provide care that
can reduce pregnancy-related deaths and severe maternal morbidity and improve continuity of
care for chronic conditions such as diabetes, hypertension, cardiac conditions, substance use
disorder, and depression. More than half of pregnancy-related deaths occur in the 12-month
postpartum period, and 12 percent occur after six weeks postpartum. Significant and persistent
disparities exist in pregnancy-related morbidity and mortality. Black and American
Indian/Alaska Native individuals are up to five times more likely than White individuals to die
from pregnancy-related complications and more likely to have a preventable death. 2 There are
also disparities in rates of postpartum follow-up care for conditions associated with morbidity
and mortality. Black individuals who had gestational diabetes were found to have among the
lowest postpartum diabetes screening rates despite having the highest risk for progression to
chronic diabetes. 3 More generally, individuals who have a lower level of education, individuals
who are Black or Hispanic, and individuals with co-existing morbidities, such as mental health
1 Medicaid covers 42.1 percent of births nationally; National Center for Health Statistics, Birth Data (updated June 14, 2021).

Available at https://www.cdc.gov/nchs/nvss/births htm.

2 Petersen, E. E., N.L. Davis, D. Goodman, et al. “Vital Signs: Pregnancy-Related Deaths, United States, 2011–2015, and

Strategies for Prevention, 13 States, 2013–2017.” Morbidity and Mortality Weekly Report, vol. 68, no. 18, 2019, pp. 423–429.
Exact rates differ by demographic data.
3 Herrick, C. J., Puri, R., Rahaman, R., Hardi, A., Stewart, K., & Colditz, G. A. (2020). Maternal Race/Ethnicity and Postpartum
Diabetes Screening: A Systematic Review and Meta-Analysis. Journal of women's health (2002), 29(5), 609–621. Available at
https://doi.org/10.1089/jwh.2019.8081.
The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless
specifically incorporated into a contract. This document is intended only to provide clarity to the public regarding existing
requirements under the law.

Page 2 – State Health Official
conditions, have lower rates of postpartum care. 4 Extended postpartum coverage presents an
opportunity for states to improve postpartum care and address these disparities. States that have
expanded Medicaid eligibility to provide coverage beyond 60 days postpartum report an increase
in postpartum care visits, continuity in coverage, and enhanced engagement of individuals in
health care. 5
Background
Many pregnant individuals qualify for Medicaid on the basis of their pregnancy through the
eligibility group for pregnant individuals described at 42 C.F.R. § 435.116. Pregnant individuals
may also be eligible on another basis, for example, as a parent or caretaker relative or on the
basis of disability status. States also have the option to extend coverage to lawfully residing
pregnant individuals and children, if they otherwise meet eligibility requirements under the
state’s program (commonly referred to as “the CHIPRA 214 option”). Under current law,
pregnant Medicaid beneficiaries are eligible under the state plan for at least pregnancy-related
services through the end of the month in which the 60-day period, beginning on the last day of
pregnancy, ends (referred to as the “60-day postpartum period”). 6 This continuous eligibility
applies through the end of the 60-day postpartum period regardless of the eligibility group in
which the beneficiary is enrolled, and is not affected by changes in income that would otherwise
result in a loss of eligibility. 7
Pregnant individuals also may be eligible for coverage in CHIP. Pregnant adolescents eligible as
a “targeted low-income child” in CHIP can receive prenatal and postpartum care along with
other child health assistance. States also have the option to extend CHIP eligibility to “targeted
low-income pregnant women” through the end of the 60-day postpartum period, similar to
Medicaid 8, and to elect the CHIPRA 214 option for this population under section 2107(e)(1)(O)
of the Act. In addition, states have the option to extend child health assistance to “unborn
children” who meet other applicable eligibility criteria for coverage under the CHIP state plan,
thereby providing coverage to pregnant individuals who themselves are not eligible for Medicaid
or CHIP. Unlike postpartum coverage for targeted low-income pregnant individuals, postpartum
coverage for pregnant individuals who received services during pregnancy on behalf of their
unborn child is limited.
State Plan Option to Provide 12 Months Postpartum Coverage
The ARP provides Medicaid and CHIP agencies a new state plan option to provide 12 months of
continuous postpartum coverage, regardless of any changes in circumstances, in Medicaid and
CHIP (hereafter referred to as the “extended postpartum coverage option” or “extended
postpartum coverage”). Section 9812 of the ARP adds a new section 1902(e)(16) of the Social
4 Jones, E.J., T.L. Hernandez, J.K. Edmonds, and E.P. Ferranti. “Continued Disparities in Postpartum Follow-Up and Screening
Among Women with Gestational Diabetes and Hypertensive Disorders of Pregnancy: A Systematic Review.” Journal of Perinatal
Neonatal Nursing, vol. 33, no. 2, 2019, pp.136–148.
5 Gordon, S.H., B.D. Sommers, I. Wilson, O. Galarraga, and A.N. Trivedi. “The Impact of Medicaid Expansion on Continuous
Enrollment: A Two-State Analysis.” Journal of General Internal Medicine, vol. 34, no. 9, 2019, pp. 1919–1924.
6 Section 1902(e)(5) of the Social Security Act; 42 C.F.R. § 435.170
7 Section 1902(e)(6) of the Social Security Act; 42 C.F.R. § 435.170; CMCS Informational Bulletin, “Medicaid and Children’s
Health Insurance Program (CHIP) Renewal Requirements,” (December 2020). Available at https://www medicaid.gov/federalpolicy-guidance/downloads/cib120420.pdf
8 Section 2112(d)(2)(A) of the Social Security Act

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless
specifically incorporated into a contract. This document is intended only to provide clarity to the public regarding existing
requirements under the law.

Page 3 – State Health Official
Security Act (the Act) to provide this authority in Medicaid, which is extended to CHIP through
a new subparagraph (J) at section 2107(e)(1) of the Act, added by section 9822 of the ARP.
When the state elects this option in Medicaid, it must also make the same election in a separate
CHIP, as established under subparagraph (C) of section 1902(e)(16), as referenced in section
2107(e)(1)(J) of the Act. The option is currently limited to a 5-year period beginning on April 1,
2022.
The 12-month postpartum period begins on the last day of a beneficiary’s pregnancy and extends
through the end of the month in which the 12-month period ends. Similar to the current 60-day
postpartum period, under the extended postpartum coverage option, individuals are entitled to the
extended postpartum coverage regardless of the reason the pregnancy ends. States that do not
elect the extended postpartum coverage option must continue to provide coverage for pregnant
individuals in Medicaid through the 60-day postpartum period as currently required.
States that elect to provide the extended postpartum coverage option are encouraged to educate
beneficiaries about the availability of continuous extended postpartum coverage, including
posting information on the state agency website and collaborating with providers and
stakeholders in their state to provide outreach and education about the new option. States may
use Medicaid and CHIP administrative matching funds for beneficiary and provider education
and outreach. In addition, states are encouraged to update their notices to ensure pregnant
individuals and beneficiaries are aware they are eligible for continuous extended postpartum
coverage. States are reminded that program information on Medicaid and CHIP must be
provided in plain language and in a manner that is accessible to individuals who have limited
English proficiency or are living with disabilities, as required at 42 C.F.R. §§ 435.905(b) and
457.110(a).
Eligibility for Extended Postpartum Coverage
In states that elect the 12-month extended postpartum coverage option, beneficiaries who are
eligible for and enrolled in Medicaid or CHIP while pregnant, including lawfully residing
children and pregnant individuals covered under the state option provided for at sections
1903(v)(4)(A)(i) and 2107(e)(1)(O) of the Act (commonly known as the “CHIPRA 214” option),
are eligible for continuous coverage for the duration of the extended postpartum period. Sections
1902(e)(16) and 2107(e)(1)(J) of the Act authorize 12 months of continuous extended
postpartum coverage to individuals who “while pregnant” are eligible for and have received
coverage under the Medicaid or CHIP state plan or a demonstration project. As a result, states
cannot cover under the extended postpartum coverage option individuals who were not enrolled
in Medicaid or CHIP in the state at some point during pregnancy. Note that, for Medicaid, the
12 months of extended postpartum coverage under this option applies to individuals who were
pregnant and received Medicaid-covered services while pregnant during a period of retroactive
eligibility granted under section 1902(a)(34) of the Act and 42 C.F.R. § 435.915(a).
The extended postpartum coverage option under the state plan is available to Medicaid
beneficiaries enrolled in the group for pregnant individuals at 42 C.F.R. § 435.116 as well as
pregnant individuals enrolled in any other categorically or medically needy eligibility group.
States must ensure they are able to provide continuous extended postpartum coverage for
The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless
specifically incorporated into a contract. This document is intended only to provide clarity to the public regarding existing
requirements under the law.

Page 4 – State Health Official
individuals enrolled in Medicaid on a basis that is not related to pregnancy status but who report
a pregnancy or whom the state identifies as pregnant (e.g., based on claims data).
In states that cover children and/or pregnant individuals in a separate CHIP, if the state elects the
extended postpartum coverage option in Medicaid, pregnant adolescents eligible as “targeted
low-income children” and individuals eligible as “targeted low-income pregnant women” who
are enrolled in the separate CHIP must also receive the extended postpartum coverage.
Section 9822 of the ARP did not change postpartum care for all pregnant individuals enrolled in
CHIP, maintaining existing limitations. 9 The 12-month extended postpartum coverage under
section 2107(e)(1)(J) of the Act is only available to “targeted low-income children” who are
pregnant or “targeted low-income pregnant women.” Pregnant individuals receiving CHIP
services who do not meet the definition of either targeted population may not receive extended
postpartum coverage under the ARP option. States should reach out to their CHIP Project
Officer with any questions or technical assistance needs regarding coverage for such individuals.
States must submit a Medicaid and CHIP state plan amendment (SPA) to adopt the extended
postpartum coverage option. In states that do so, the following populations must be provided
continuous enrollment through the end of the 12-month postpartum period:
•
•
•

Current beneficiaries who are pregnant as of the effective date of the SPA or who enroll
based on pregnancy or become pregnant after the SPA is effective;
Current beneficiaries who were enrolled in Medicaid or CHIP while pregnant and who
are no longer pregnant when the SPA becomes effective, but who are still within a 12month postpartum period; and
Individuals who apply for Medicaid after their pregnancy ends, but who received
Medicaid-covered services in the state while pregnant on or after the effective date of the
SPA, if such services were received during a period of retroactive eligibility granted
under section 1902(a)(34) of the Act and 42 C.F.R. § 435.915(a), provided that they
would have been eligible when they received such services if they had applied.

When a state first implements the extended postpartum coverage option, there may be some
individuals who were enrolled in Medicaid or CHIP while pregnant and are still less than 12
months postpartum, but whose coverage was terminated prior to the effective date of the
extended postpartum coverage option in the state. While not required, states may choose to:
1) Identify these individuals and reinstate their coverage, provided they continue to be state
residents. These individuals would be eligible for coverage with continuous eligibility in
the group from which they were disenrolled for the remainder of their 12-month
postpartum period; or

9 For individuals receiving pregnancy-related care who may not otherwise be eligible for Medicaid or CHIP, states may only

provide postpartum care if (1) the post-birthing individual would otherwise satisfy all eligibility requirements for CHIP except
age, as described at section 2112(f)(2) of the Act; (2) the postpartum coverage is included as part of a bundled payment for
prenatal care and labor and delivery benefits (CMS SHO #02-004; available at https://healthlaw.org/wpcontent/uploads/2018/09/cms release on prenatal care for fetuses.pdf); or (3) the state has implemented a health services
initiative (HSI) to provide postpartum coverage.
The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless
specifically incorporated into a contract. This document is intended only to provide clarity to the public regarding existing
requirements under the law.

Page 5 – State Health Official
2) Approve coverage for any such individuals who submit a new application within their 12month postpartum period and provide them with continuous eligibility for the remainder
of their 12-month postpartum period.
In Medicaid, under both options, retroactive eligibility would be available, consistent with 42
C.F.R. § 435.915(a), to provide coverage for the three months prior to the date of reinstatement
or reapplication if the beneficiary had received Medicaid services, at any time during that threemonth period, and would have been eligible for Medicaid at the time they received the services if
they had applied. In CHIP, states may develop a reasonable methodology in their state plan to
determine the effective date of eligibility and avoid gaps in coverage for this population,
consistent with 42 C.F.R. § 457.340(g), including providing retroactive eligibility.
Continuous Eligibility During Pregnancy and the Extended Postpartum Period
Pregnant individuals who are eligible for extended postpartum coverage in Medicaid and CHIP
are entitled to continuous eligibility through the last day of the month in which the 12-month
postpartum period ends. 10 Unlike the continuous eligibility provided under section 1902(e)(6) of
the Act, which ensures pregnant Medicaid beneficiaries continue to be eligible through the end
of the 60-day postpartum period despite changes in income, the continuous coverage afforded
under section 1902(e)(16) of the Act ensures such coverage despite any changes in
circumstances, similar to the continuous coverage provided to children, at state option, under
section 1902(e)(12) of the Act. Individuals receiving extended postpartum coverage remain
eligible regardless of changes in circumstances that may affect eligibility such as a change in
income, household composition, or categorical eligibility (e.g., reaching an age milestone or loss
of Supplemental Security Income (SSI) for individuals eligible for Medicaid based on receipt of
SSI). For example, eligibility continues through the duration of the extended postpartum
coverage period for pregnant adolescents in CHIP turning 19 and pregnant individuals enrolled
in the Medicaid mandatory group for children under age 19 described at 42 C.F.R. § 435.118 at
the time that they would ordinarily age out of eligibility under that group.
We have determined that, despite the broad coverage protection afforded under the statutory
language, states are expected to apply the same narrow exceptions applied to continuous
eligibility for children under 42 C.F.R. § 435.926(d)(2) through (d)(5) to the continuous 12month postpartum coverage provided under section 1902(e)(16) of the Act. Thus, states
providing extended postpartum coverage must ensure that pregnant and postpartum individuals
eligible under the extended postpartum coverage option, who would otherwise lose eligibility
due to a change in circumstances, remain enrolled in Medicaid or CHIP until the end of the 12month postpartum period, unless:
•
•
•
•
10

the individual requests voluntary termination;
the individual ceases to be a state resident;
the agency determines that eligibility was determined incorrectly at the most recent
determination or redetermination of eligibility because of agency error or fraud, abuse, or
perjury attributed to the individual; or
the individual dies.

American Rescue Plan Act of 2021, Pub. L. 117-2, §§ 9812 and 9822

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless
specifically incorporated into a contract. This document is intended only to provide clarity to the public regarding existing
requirements under the law.

Page 6 – State Health Official
CHIP regulations at 42 C.F.R § 457.342 allow for two exceptions to continuous eligibility in
addition to those in 42 C.F.R. § 435.926(d): (1) non-payment of premiums, and (2) becoming
eligible for Medicaid. However, section 2107(e)(1)(J) of the Act, which applies 1902(e)(5) and
(16) of the Act to CHIP, explicitly requires that individuals who were eligible while pregnant
remain eligible under the state plan through the end of the 12th month after the end of the
pregnancy regardless of any changes. Therefore, the additional exceptions to continuous
eligibility at 42 C.F.R § 457.342 do not apply during the pregnancy and extended postpartum
period under the option provided under section 2107(e)(1)(J) of the Act. 11
Renewals for Individuals Eligible for Extended Postpartum Coverage
For individuals first enrolled at the end of their pregnancy, the regular renewal required under 42
C.F.R. § 435.916 may coincide with the end of the extended 12-month postpartum period. For
most, however, the 12-month postpartum period will end after their regularly-scheduled renewal
date. The availability of continuous coverage for 12 months post-pregnancy under the extended
postpartum coverage option renders any regular renewal scheduled before the end of the 12month postpartum period unnecessary. Rather, the Medicaid and CHIP agency must conduct the
renewal at the end of the individual’s extended 12-month postpartum period in accordance with
renewal regulations at 42 C.F.R. §§ 435.916 and 457.343. 12 Because agencies do not need to
complete renewals or redeterminations based on changes in circumstances until the end of the
extended postpartum period, beneficiaries remain enrolled in the eligibility group in which the
beneficiary was enrolled during pregnancy through the end of the 12-month postpartum period.
We recognize that, absent a state’s election to provide 12 months of continuous postpartum
coverage, some individuals enrolled in the group for pregnant individuals would be redetermined
as eligible for the adult group at the end of the 60-day postpartum period and meet the definition
of “newly eligible” in 42 C.F.R. § 433.204(a)(1) for purposes of claiming the increased federal
medical assistance percentage (FMAP) described in section 1905(y) of the Act. The availability
of increased FMAP for such individuals is discussed below.
Benefits
States electing the extended postpartum coverage option must provide full benefits to all
pregnant and postpartum individuals, as described at sections 1902(e)(16)(B) and 2107(e)(1)(J)
of the Act. There may be some beneficiaries who become pregnant after enrolling in the adult
group described in section 1902(a)(10)(A)(i)(VIII) of the Act and 42 C.F.R. § 435.119.
Coverage provided under an Alternative Benefit Plan (ABP) under section 1937 of the Act is
considered full benefits for purposes of the extended postpartum option. States must inform
beneficiaries of any differences in coverage between the ABP and the benefits available to
11 While eligibility for Medicaid is not an exception to continuous eligibility during pregnancy and the extended postpartum
period under ARP, it may be beneficial for a pregnant or postpartum individual to request voluntary termination of CHIP
eligibility to enroll in Medicaid. As such, beneficiaries who become Medicaid eligible need to be informed about the differences
between the programs, including cost sharing, benefits, provider networks, and their eligibility for extended postpartum coverage,
so they can make an informed decision.
12 See CMCS Informational Bulletin “Medicaid and Children’s Health Insurance Program (CHIP) Renewal Requirements,”
(December 2020) for more information on making accurate redeterminations of eligibility. Available at
https://www.medicaid.gov/federal-policy-guidance/downloads/cib120420.pdf

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless
specifically incorporated into a contract. This document is intended only to provide clarity to the public regarding existing
requirements under the law.

Page 7 – State Health Official
individuals eligible as pregnant women (including any differences in benefits, premiums, and
cost sharing).
While most states provide full coverage to all pregnant Medicaid beneficiaries, some states limit
the coverage available to beneficiaries who are enrolled in the group for pregnant individuals
described at 42 C.F.R. § 435.116 and have income above a threshold specified by the state. 13
States that have elected to provide only services related to pregnancy or a condition that may
complicate pregnancy and to COVID-19 vaccines (and their administration) must submit a SPA
to remove this coverage limitation while the extended postpartum coverage option is in effect.
Under CHIP, the state must continue to provide the same scope of child health assistance as
defined in section 2110(a) of the Act and pregnancy-related assistance as defined in section
2112(d) of the Act during the extended postpartum period. At a minimum, states must continue
to provide comprehensive benefits consistent with the benefit coverage option elected in the
CHIP state plan, as described in section 2103(a) of the Act, such as benchmark or Secretaryapproved coverage; however, states may elect to provide a more generous coverage option
during the extended postpartum period.
State Plan Amendment Submission
States that elect the extended postpartum coverage option in Medicaid must also elect the option
for a separate CHIP, unless the state only provides coverage to unborn children in its separate
CHIP. In order to elect the option, states must submit a Medicaid SPA through MACPro to
extend postpartum coverage under Medicaid and, as appropriate, submit a CHIP SPA in the
Medicaid Model Data Lab (MMDL) to extend postpartum coverage for pregnant individuals
covered in a separate CHIP. Subject to the requirements at 42 C.F.R. § 430.12, et seq. and 42
C.F.R. § 457.60, states may submit SPAs with proposed effective dates no earlier than April 1,
2022. States are strongly encouraged, but not required, to maintain their SPA through March 31,
2027, when the current statutory authority for the extended postpartum coverage option expires.
CMS will work with states to identify other options to maintain extended postpartum coverage if
the statutory authority to extend coverage is not reauthorized. States may contact their Medicaid
state lead for technical assistance to complete the Medicaid SPA and their CHIP project officer
for technical assistance to complete the CHIP SPA.
Federal Financial Participation for “Newly Eligible” Individuals Receiving Extended
Postpartum Coverage
Currently, many Medicaid beneficiaries (such as, but not limited to, those covered under the
eligibility group for pregnant individuals described at 42 C.F.R. § 435.116) become eligible for,
and transition to, the adult group described at 42 C.F.R. § 435.119, at the end of the 60-day
postpartum period. Some of the individuals who transition to the adult group after their 60-day
postpartum period are “newly eligible,” as defined in 42 C.F.R. § 433.204(a)(1), for purposes of
the increased FMAP described in section 1905(y) of the Act (“newly eligible FMAP”).
13 Clause VII in the matter following section 1902(a)(10)(G) of the Act. Services related to pregnancy include prenatal, delivery,
postpartum, and family planning services. Because the health of a pregnant individual is so intertwined with the health of the
expected child, most states consider all services required for categorically needy Medicaid beneficiaries to be pregnancy-related
services.

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless
specifically incorporated into a contract. This document is intended only to provide clarity to the public regarding existing
requirements under the law.

Page 8 – State Health Official
States have shared concerns that electing the extended postpartum coverage option could result
in the application of a lower FMAP than the state could claim for individuals who would
otherwise be determined newly eligible in the adult group, if not for the state’s adoption of the
extended postpartum coverage option. States have expressed concern that, to make the extension
of postpartum coverage financially possible for the state, the state would need to conduct a
redetermination before the end of the 60-day postpartum period only to obtain information
sufficient to determine whether the individual beneficiary qualifies as newly eligible so that the
state may continue claiming the increased FMAP under section 1905(y) of the Act with respect
to the individual. However, this redetermination would be unnecessary for purposes of
establishing the individual’s eligibility for benefits and would be administratively burdensome
for the individual and the state; its only purpose would be to support the state’s claiming of
service expenditures at the applicable FMAP.
To support states interested in adopting the extended postpartum coverage option under the ARP
without requiring that they conduct a redetermination that would be unnecessarily burdensome
for beneficiaries and the state, states may use a proxy methodology to account for the proportion
of individuals covered under the extended postpartum coverage option who would otherwise be
eligible for coverage in the adult group and for the newly eligible FMAP under section 1905(y)
of the Act. Under current law, states can claim the newly eligible FMAP for individuals if (1)
the individual is eligible for the adult group under 42 C.F.R. § 435.119; (2) the individual is
newly eligible, as defined in 42 C.F.R. § 433.204(a)(1); and (3) the individual is receiving
benefits that meet the Alternative Benefit Plan requirements in section 1937 of the Act. States
may claim the newly eligible FMAP for individuals receiving extended postpartum coverage if
the state implements a CMS-approved proxy methodology to ascertain the proportion of medical
assistance expenditures for beneficiaries receiving extended postpartum coverage that are for
individuals who would be eligible for the adult group and qualify as newly eligible, if the state
completed a redetermination. This option is available provided beneficiaries receiving extended
postpartum coverage receive benefits satisfying the Alternative Benefit Plan requirements under
section 1937 of the Act.
Similar to the resource proxy methodology set forth in 42 C.F.R. § 433.206(d), the extended
postpartum coverage proxy methodology must identify the basis that would make an individual
eligible for the adult group as newly eligible and must comprehensively describe the criteria used
to determine the adjustment to the total medical assistance expenditures for individuals receiving
extended postpartum coverage to identify the portion that may be claimed at the newly eligible
FMAP under section 1905(y) of the Act. For example, if parents between 100 percent of the
federal poverty level (FPL) and 133 percent of the FPL are newly eligible in a state, the state
would need a reasonable, statistically valid method to identify the percentage of individuals
receiving 12-month postpartum coverage who are between 100 and 133 percent FPL whom the
state would otherwise transition to the adult group and claim newly eligible FMAP; and then
apply that percentage to the total expenditures for individuals receiving 12-month postpartum
coverage to claim at the newly eligible FMAP. The methodology must be auditable and based
on statistically valid data. The proxy methodology would not apply to individuals who are
enrolled in the adult group when they become pregnant and remain in that group through
pregnancy and the postpartum period.

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless
specifically incorporated into a contract. This document is intended only to provide clarity to the public regarding existing
requirements under the law.

Page 9 – State Health Official
States that adopt the extended postpartum coverage option and intend to claim the newly eligible
FMAP using a proxy methodology must submit an FMAP SPA amendment that meets the
requirements of 42 C.F.R. § 433.206(h), as relevant to the proxy methodology. CMS is available
to provide technical assistance to states interested in developing a proxy methodology to claim
the newly eligible FMAP for certain individuals during the extended postpartum coverage
period.
Opportunities to Improve Maternal Health
In order to realize the potential of extended postpartum coverage to improve postpartum care and
advance equity in health outcomes for beneficiaries, CMS encourages states to make a concerted
effort to increase awareness of the extended postpartum coverage to both providers and
beneficiaries. To maximize the impact of adopting the extended postpartum coverage option, it
also will be critical for states to measure and monitor utilization and quality of care in the
postpartum period, and to work with health plans, providers and other stakeholders to improve
maternal health care. Drawing on the experiences of states in several learning collaboratives
(discussed below), CMS has developed a number of tools and strategies that states can employ
and can provide technical assistance to states to support these quality measurement and
improvement activities.
Care during the postpartum period involves not just a single visit but a series of encounters and a
range of services tailored to the needs of the beneficiary. The American College of Obstetricians
and Gynecologists (ACOG) recommends that all postpartum individuals have contact with their
health care providers within the first three weeks after delivery followed by individualized
ongoing care as needed. 14 Coverage during an extended postpartum period gives providers
opportunities to assess beneficiaries’ physical recovery from pregnancy and childbirth, and,
critically, to screen for and provide care to address conditions that can lead to morbidity and
mortality in the later postpartum period. High quality, comprehensive postpartum care should
address chronic health conditions (e.g., diabetes or hypertension), mental health and
psychological well-being (e.g., postpartum depression, interpersonal violence), and family
planning (e.g., contraceptive counseling). Postpartum visits are also a time for providers to
counsel individuals on nutrition, breastfeeding, tobacco and other drug use, and other preventive
health issues that affect both the postpartum individual’s longer-term health and that of their
infant, and to help individuals retain coverage under Medicaid or CHIP or successfully transition
to other coverage at the end of the postpartum period, including enrollment in a qualified health
plan available through the Health Insurance Marketplace.
States may also consider building on person-centered models of perinatal care to support
individuals in the prenatal, delivery, and postpartum periods, such as doula services and home
visiting. Doula support, which can be delivered in a home setting, is associated with improved
health outcomes including decreased likelihood of postpartum depression and near-universal
breastfeeding among low-income individuals. 15 Coverage of doula services may be effectuated
14 Optimizing postpartum care. ACOG Committee Opinion No. 736. American College of Obstetricians and Gynecologists.
Obset Gynecol 2018; 131:e 140-50. https://www.acog.org/clinical/clinical-guidance/committeeopinion/articles/2018/05/optimizing-postpartum-care
15 https://www.medicaid.gov/medicaid/quality-of-care/downloads/mih-expert-workgroup-recommendations.pdf

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless
specifically incorporated into a contract. This document is intended only to provide clarity to the public regarding existing
requirements under the law.

Page 10 – State Health Official
through multiple benefit categories, including, but not limited to, preventive services, services of
licensed practitioners, clinic services, and freestanding birth center services. Similarly, while
there is no distinct Medicaid state plan benefit called home visiting, states may cover many of
the individual component services of home visiting programs through existing Medicaid
coverage authorities. 16 States can utilize value-based payment arrangements to incentivize the
use of innovative maternal health care delivery models and improve health outcomes. CMS is
available for technical assistance to states interested in adding these coverage options to their
programs.
Maternity Core Set
To support states in their maternal, perinatal, and infant health-focused quality improvement
efforts, CMS identified a core set of 11 measures for voluntary reporting 17 by state Medicaid and
CHIP agencies. This Maternity Core Set, which consists of seven measures from CMS’s Child
Core Set and four measures from the Adult Core Set, is used by CMS to measure and evaluate
progress toward improvement of maternal and infant health in Medicaid and CHIP. The areas of
maternal health addressed in this set include: timeliness of prenatal care, postpartum care visits,
contraceptive care, elective delivery, and low-risk cesarean section births. Two of these
measures, Live Births Weighing Less than 2,500 Grams and Postpartum Care, are included in the
State Health System Performance pillar of the Medicaid and CHIP Scorecard. 18 Additionally,
several measures on the Adult Core Set measure follow-up care for conditions that are associated
with maternal morbidity and mortality (e.g., controlling high blood pressure and screening for
depression and follow-up plan) and to assess ongoing well-woman care (e.g. cervical and breast
cancer screening). 19
CMS strongly encourages states to stratify these quality measures and other metrics of interest to
states by race, ethnicity, geography, language and other indicators in order to identify disparities
in access to care and health outcomes and to develop targeted initiatives to improve maternal
health equity.
Maternal and Infant Health Initiative
To improve access to and quality of care for pregnant and postpartum beneficiaries and their
infants, CMS launched the Maternal and Infant Health Initiative (MIHI) in July 2014. 20 Today,
the MIHI is focused on driving improvement in three areas, each of which is associated with one
or more Maternity Core Set measures:
1) Increase the use and quality of postpartum care visits;
2) Increase the use and quality of well-child visits; and

16 https://www.medicaid.gov/federal-policy-guidance/downloads/cib-03-02-16.pdf

17 Pursuant to Section 50102(b) of the Bipartisan Budget Act, reporting on the seven measures that are part of the Child Core Set

will become mandatory for states beginning in 2024. Additionally, the behavioral health measures on the Adult Core Set will also
become mandatory in 2024, pursuant to Section 5001 of the SUPPORT Act.
18 https://www medicaid.gov/state-overviews/scorecard/state-health-system-performance/index html
19 https://www medicaid.gov/medicaid/quality-of-care/downloads/2021-maternity-core-set.pdf
20 https://www medicaid.gov/medicaid/quality-of-care/improvement-initiatives/maternal-infant-health-care-quality/index html
The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless
specifically incorporated into a contract. This document is intended only to provide clarity to the public regarding existing
requirements under the law.

Page 11 – State Health Official
3) Decrease the rates of cesarean section births in low-risk pregnancies, defined as
nulliparous (first-time pregnancies), term (37 or more weeks gestation), singleton (one
fetus), vertex (head facing down in the birth canal) or “NTSV births.”
These three areas of focus were selected based on input from a stakeholder workgroup, which
was charged with identifying areas where Medicaid and CHIP programs had the greatest
capacity to influence improvement and where CMS and states could, collectively, have the
greatest impact on maternal and infant health care and outcomes.
To support state Medicaid agencies and their partners in driving improvement in these areas,
CMS designs and runs learning collaboratives, which combine webinars for all states featuring
best practices and effective models of care with affinity groups that provide intensive quality
improvement technical assistance to state teams committed to action in these areas. Two
learning collaboratives began in 2021: Postpartum Care and Infant Well-Child Visits. The third
learning collaborative, focused on low-risk cesarean section births, is scheduled to begin in 2022.
CMS will continue to assess the quality measurement and improvement technical assistance
needs of states and will develop future opportunities and resources to address the identified needs
and to facilitate shared learning across states.
CMS publishes quality measures and other data and resource materials on Medicaid.gov for
states to use in their quality improvement efforts. Currently available data and resources related
to improving the quality of postpartum care are included in the Appendix of this letter. CMS
anticipates adding additional resources as we learn more about states’ technical assistance needs
and their successes and lessons learned from postpartum care quality improvement activities.
Section 1115 Demonstrations
CMS has approved several state section 1115(a) demonstrations to implement initiatives in
Medicaid and CHIP aimed at immediate extension of postpartum coverage. States that extended
postpartum coverage through an approved section 1115 demonstration may choose to transition
the authority for their extended postpartum coverage to the new SPA option. These states, as
well as states with a pending 1115 demonstration application to extend postpartum coverage,
should contact their demonstration project officer to discuss their options.
In addition, CMS has previously approved section 1115 demonstration projects providing
coverage of family planning and related preventive health services, authorizing evidence-based
home visiting services, and incentivizing providers to demonstrate specific quality improvements
and beneficiary health outcomes for maternal health. CMS supports states in submitting section
1115 proposals to test approaches that address challenges associated with maternal mortality and
morbidity and stands ready to work with states on such proposals.
Closing
CMS appreciates the partnership with states to ensure Medicaid and CHIP drive improvements
in health outcomes and promote health equity, and CMS remains committed to collaborating
with states to improve access to coverage and maternal health outcomes. CMS is available to
provide technical assistance to states as they extend postpartum coverage, implement innovative
The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless
specifically incorporated into a contract. This document is intended only to provide clarity to the public regarding existing
requirements under the law.

Page 12 – State Health Official
payment and delivery system efforts, and engage in initiatives to measure and improve quality
aimed at addressing the needs of pregnant and postpartum beneficiaries. Please submit requests
for technical assistance to your CMS Medicaid state lead or CHIP Project Officer.
Sincerely,

Daniel Tsai
Deputy Administrator and Director
Cc:
National Association of Medicaid Directors
National Academy for State Health Policy
National Governors Association
American Public Human Services Association
Association of State and Territorial Health Officials
Council of State Governments
National Conference of State Legislatures
Academy Health
National Association of State Alcohol and Drug Abuse Directors

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless
specifically incorporated into a contract. This document is intended only to provide clarity to the public regarding existing
requirements under the law.

Page 13 – State Health Official
Appendix
Resources for Improving the Quality of Postpartum Care
The following resources to support states in improving the quality and effectiveness of
postpartum coverage are available on Medicaid.gov.
-

The Medicaid and CHIP Beneficiary Profile: Maternal and Infant Health provides an
overview of the demographics, health status, health outcomes, risk factors, and health
care utilization among reproductive age individuals, individuals with a recent live birth,
and infants covered by Medicaid and CHIP.

-

Quality of Maternal and Perinatal Health Care in Medicaid and CHIP: Findings from the
2019 Maternity Core Set. CMS annually releases information on state progress in
reporting the Maternity Core Set measures and assesses state-specific performance for
measures that are reported by at least 25 states and that met CMS standards for data
quality. This resource provides information about performance on frequently-reported
health care quality measures in the Maternity Core Set.

-

Postpartum Care Learning Collaborative webinar recordings and slides. CMS launched
the Improving Postpartum Care Learning Collaborative in January 2021. The webinar
series includes presentations from experts in the field and by state Medicaid and CHIP
programs on strategies for states to improve the use of postpartum care for individuals at
high risk of postpartum complications, improve the continuity of coverage for postpartum
individuals, and implement payment reform to incentivize changes in maternal health
care practice.

-

Issue Brief: Lessons Learned About Payment Strategies to Improve Postpartum Care in
Medicaid and CHIP. This issue brief summarizes some of the lessons learned by states
that participated in CMS’ Postpartum Care Action Learning Series. The resource includes
lessons for fee-for-service delivery systems as well as alternative payment models and
population-based payment.

-

Issue Brief: Improving Postpartum Care: State Projects Conducted through the
Postpartum Care Action Learning Series and Adult Medicaid Quality Grant Program.
This issue brief presents profiles of state quality improvement projects focused on
improving postpartum care and includes driver diagrams summarizing system
components and activities that are associated with increasing the rate and quality of
postpartum care visits.

-

Resources on Strategies to Improve Postpartum Care Among Medicaid and CHIP
Populations. This document compiles strategies that have been shown to be effective to
improve the postpartum care visit rate and the content of care.

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless
specifically incorporated into a contract. This document is intended only to provide clarity to the public regarding existing
requirements under the law.

Page 14 – FAQs
Frequently Asked Questions (FAQs)
Sections 9812 and 9822 of the American Rescue Plan Act of 2021 (ARP): 12 Months Postpartum
Coverage in Medicaid and the Children’s Health Insurance Program (CHIP)
DECEMBER 14, 2021
The following questions and answers apply to implementation of the 12-month extended
postpartum coverage option under sections 1902(e)(16) and 2107(e)(1)(J) of the Act as outlined
in State Health Official (SHO) letter #21-007, “Improving Maternal Health and Extending
Postpartum Coverage in Medicaid and the Children’s Health Insurance Program (CHIP).”
General Requirements
Q1. Are states required to provide 12 months postpartum coverage for Medicaid and
CHIP beneficiaries?
A1. No. States are not required to extend postpartum coverage in Medicaid and CHIP, but
extending postpartum coverage offers opportunities to provide care that can reduce pregnancyrelated death and severe maternal morbidity and improve continuity of care for chronic
conditions including behavioral health conditions. States that have already expanded Medicaid
eligibility to the adult group under 42 C.F.R. § 435.119, which has allowed more individuals to
remain enrolled beyond the end of the month in which their 60th day postpartum occurs, report an
increase in postpartum care visits, continuity in coverage, and enhanced engagement of
individuals in health care. 1
Q2. Are states able to extend postpartum coverage only under Medicaid or a separate
CHIP?
A2. No. States that elect to extend postpartum coverage in Medicaid must also take up the
option to extend postpartum coverage in their separate CHIP if they provide coverage to targeted
low-income children (defined in section 2110(b) of the Act) who are pregnant and targeted lowincome pregnant individuals (defined in section 2112 of the Act) in a separate CHIP. States may
not adopt the option in a separate CHIP if the state does not elect to extend postpartum coverage
in Medicaid.
Q3. Who is eligible for extended postpartum coverage on the effective date selected by the
state?
A3. States that adopt the extended postpartum coverage option must provide 12 months of
extended postpartum coverage to individuals who apply for coverage or become pregnant while
enrolled in Medicaid or CHIP on or after the effective date of the state plan amendment (SPA).
This includes individuals who apply for Medicaid after their pregnancy ends, but who were
pregnant and received Medicaid-covered services in the state while pregnant on or after the
effective date of the SPA if such services were received during a period of retroactive eligibility
granted under section 1902(a)(34) of the Act and 42 C.F.R. § 435.915(a). In addition, states
adopting this option must provide extended postpartum coverage to beneficiaries who are
1 Gordon, S.H., B.D. Sommers, I. Wilson, O. Galarraga, and A.N. Trivedi. “The Impact of Medicaid Expansion on Continuous
Enrollment: A Two-State Analysis.” Journal of General Internal Medicine, vol. 34, no. 9, 2019, pp. 1919–1924.

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless
specifically incorporated into a contract. This document is intended only to provide clarity to the public regarding existing
requirements under the law.

Page 15 – FAQs
enrolled in Medicaid or CHIP on the effective date of the SPA and who are pregnant or who are
within an extended 12-month postpartum period on such date.
For example, a state elects to extend postpartum coverage beginning April 1, 2022. Julie is
enrolled in Medicaid on April 1, 2022, and had given birth while enrolled on November 15,
2021. The state must provide Julie with continuous extended postpartum coverage through the
end of the month in which her 12-month postpartum period ends (November 30, 2022).
Q4. Do states have the option to provide extended postpartum coverage under the state
plan for a period of less than 12 months?
A4. No. The state plan option provides 12 months of postpartum coverage. States extending
postpartum coverage under the state plan option do not have the flexibility to establish a different
postpartum period.
Q5. Can a state implement the 12-month extended postpartum coverage SPA option before
April 1, 2022?
A5. No. States may only elect the 12-month extended postpartum coverage SPA option with an
effective date on or after April 1, 2022.
However, states that wish to implement extended postpartum coverage before April 2022 may
work with CMS to propose a section 1115 demonstration project for Medicaid and/or CHIP.
Eligibility for Extended Postpartum Coverage
Q6. Does the American Rescue Plan (ARP) establish a new optional eligibility group in
order for states to provide 12 months postpartum coverage in Medicaid?
A6. No, the ARP does not establish a new eligibility group. Individuals who receive the 12month postpartum extension remain in the eligibility group in which they were enrolled when
pregnant for the duration of the postpartum period. For additional information on Federal
Medical Assistance Percentage (FMAP) and coverage in the adult group, see questions Q21-22,
below.
Q7. Is an individual entitled to extended postpartum coverage if they enroll in Medicaid or
CHIP during the postpartum period?
A7. No. To be eligible for extended postpartum coverage, the individual must have been
eligible for and enrolled in Medicaid or CHIP while pregnant (including during a period of
retroactive eligibility in Medicaid). Individuals who apply for and are enrolled in Medicaid or
CHIP after a pregnancy ends are not entitled to continuous eligibility for the remainder of their
12-month postpartum period because they were not enrolled under the Medicaid or CHIP state
plan while pregnant. For additional information on eligibility for extended postpartum coverage
granted during a period of retroactive eligibility, see question Q10, below.

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless
specifically incorporated into a contract. This document is intended only to provide clarity to the public regarding existing
requirements under the law.

Page 16 – FAQs
For example, an individual submits an application for Medicaid four months after giving birth.
The agency determines the individual is eligible for Medicaid and enrolls the individual. The
individual is not entitled to extended and continuous postpartum coverage through the end of a
12-month postpartum period, however, because the individual was not enrolled in Medicaid
while pregnant.
Q8. Is an individual entitled to an additional 12-month postpartum period in Medicaid or
CHIP if they become pregnant during the extended postpartum period?
A8. Yes. An individual who becomes pregnant during an initial extended postpartum period and
therefore is enrolled in Medicaid or CHIP during such pregnancy would be entitled to an
extended 12-month postpartum period following the end of the subsequent pregnancy. The
individual in this case would receive continuous coverage through the end of 12th month after the
subsequent pregnancy ends consistent with section 1902(e)(16) or 2107(e)(1)(J) of the Act.
For example, Emily is enrolled in Medicaid while pregnant. Her pregnancy ends in May 2022,
and an extended 12-month postpartum coverage period begins. Seven months later, Emily
becomes pregnant again in December 2022, while she is still eligible for and enrolled in
coverage. Emily’s subsequent pregnancy ends in September 2023. At that point, a new 12month extended postpartum period will begin, and Emily will remain continuously eligible
through the end of the subsequent extended postpartum period (through September 2024). In
September 2024, the state will need to conduct a redetermination of eligibility and determine
whether Emily remains eligible for Medicaid under the same or another eligibility group.
Q9: Do individuals who qualify as medically needy with a spenddown while pregnant have
to continue to meet their spenddown each budget period to be eligible for the coverage
available under the 12-month postpartum option?
A9: No. An individual who attained Medicaid eligibility through a spenddown while pregnant is
eligible for the extended postpartum coverage even if the individual does not have sufficient
incurred medical or remedial care expenses to meet their spenddown in any subsequent budget
period during the pregnancy or extended postpartum period. For example, if a pregnant
individual applies for Medicaid in January in a state that has adopted the 12-month postpartum
option and covers medically needy individuals, and the individual establishes eligibility by
meeting their spenddown in February, the state must maintain the individual’s Medicaid
coverage through the remainder of the individual’s pregnancy and the end of the month in which
the 12-month postpartum period ends. The individual will not have to meet a spenddown again
until the end of continuous 12-month postpartum period.
Q10. Are individuals eligible for extended postpartum coverage if they enroll in Medicaid
during their postpartum period but were pregnant during a period of retroactive
eligibility?
A10. Yes, individuals who received Medicaid services and met Medicaid eligibility
requirements while pregnant during a period of retroactive eligibility must be provided extended
postpartum coverage.
The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless
specifically incorporated into a contract. This document is intended only to provide clarity to the public regarding existing
requirements under the law.

Page 17 – FAQs
For example, Ava submits an application on June 15, 2022 and is determined eligible for
Medicaid. Ava was pregnant and gave birth on May 15, 2022, which is within the 3-month
period prior to the month in which Ava applied for coverage. The agency determines that Ava
would have been eligible for Medicaid had she applied in May, and thus is covered retroactively
to May, when she was pregnant. Ava is entitled to extended postpartum coverage from the time
of enrollment through the end of the month in which Ava’s 12-month postpartum period ends
(May 31, 2023).
Q11. Do pregnant individuals who receive Medicaid or CHIP coverage under the
“CHIPRA 214 option” qualify for extended postpartum coverage?
A11. Yes. A state that has elected to cover lawfully residing pregnant individuals in Medicaid
and CHIP under the option provided for at sections 1903(v)(4)(A)(i) and 2107(e)(1)(O), and has
also elected the extended postpartum coverage option, must provide 12 months of extended
postpartum coverage to such individuals under the option described at 1902(e)(16) and/or
2107(e)(1)(J) of the Act. Sections 1903(v)(4)(A) and 2107(e)(1)(O) of the Social Security Act
provide states the option to provide full Medicaid and/or CHIP coverage to lawfully residing
children and pregnant individuals, if they otherwise meet eligibility requirements under the
state’s program (e.g., income and state residency requirements). This option is commonly
referred to as “the CHIPRA 214 option.”
Section 1902(e)(16) of the Act, added by section 9812 of the ARP, and section 2107(e)(1)(J) of
the Act, added by section 9822 of the ARP, provide states with an option to provide coverage
during an extended 12-month postpartum period for individuals who, while pregnant, were
eligible for and received Medicaid or CHIP under the state plan, or a waiver of such plan. If this
option is elected, states cannot offer extended postpartum coverage to only some individuals
enrolled in Medicaid or CHIP while pregnant, but must provide extended postpartum coverage to
all such individuals. Thus, in a state which has elected both the CHIPRA 214 option for pregnant
individuals in Medicaid and CHIP and also elects the option to provide 12 months of extended
postpartum coverage under sections 1902(e)(16) and 2107(e)(1)(J) of the Act, lawfully residing
adolescents who become pregnant while enrolled in Medicaid or CHIP and pregnant individuals
covered under the Medicaid or CHIP state plan (or waiver of the state plan) during pregnancy
would be eligible for the extended 12-month postpartum coverage. 2
Continuous Eligibility for Individuals During Pregnancy and the Postpartum Period
Q12. Does the ARP require states that elect the option to provide 12 months postpartum
coverage to provide continuous eligibility to individuals in Medicaid and CHIP during the
pregnancy and extended postpartum period?
A12. Yes. Individuals who are eligible for extended postpartum coverage in Medicaid and
CHIP are entitled to continuous eligibility throughout the pregnancy and postpartum period until
the last day of the month in which the 12-month postpartum period ends. Pregnant and
postpartum individuals in states that elect the ARP option remain eligible regardless of changes
2 A list of which states have elected to cover lawfully residing children and pregnant women in Medicaid and CHIP, is available

at https://www.medicaid.gov/medicaid/enrollment-strategies/medicaid-and-chip-coverage-lawfully-residing-children-pregnantwomen

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless
specifically incorporated into a contract. This document is intended only to provide clarity to the public regarding existing
requirements under the law.

Page 18 – FAQs
in circumstances that may affect eligibility such as a change in household composition, a change
in categorical eligibility (e.g., reaching an age milestone, eligibility conferred through receipt of
other program benefits). States must ensure that individuals eligible for extended postpartum
coverage, who would otherwise lose eligibility due to a change in circumstances, remain enrolled
in Medicaid or CHIP until the end of the 12-month postpartum period, unless: (1) the individual
requests voluntary termination, (2) the individual ceases to be a state resident, (3) the agency
determines that eligibility was determined incorrectly at the most recent determination or
redetermination of eligibility because of agency error or fraud, abuse, or perjury attributed to the
individual, or (4) the individual dies.
Q13. Does the ARP require states to provide continuous eligibility to pregnant individuals
in Medicaid regardless of changes in circumstances, even if the state does not extend
postpartum coverage?
A13. In states that do not extend postpartum coverage, pregnant individuals enrolled in
Medicaid are entitled to continuous eligibility through the last day of the month in which a 60day period, beginning on the last day of pregnancy, ends, regardless of changes in income that
would otherwise result in a loss of eligibility, as required at 42 C.F.R. § 435.170. States that
provide postpartum coverage consistent with 42 C.F.R. § 435.170 must act on changes in
circumstances that may affect eligibility, other than changes in income, while the individual is
pregnant or in their 60-day postpartum period. In states that do not provide extended postpartum
coverage, we believe changes in circumstances that may affect eligibility for pregnant and
postpartum individuals are rare, and may include, for example, a change affecting categorical
eligibility or a change in immigration status.
Q14. Does the ARP require states to provide continuous eligibility to pregnant individuals
enrolled in a separate CHIP if the state does not adopt the option to provide 12 months of
extended postpartum coverage?
A14. No. Section 2107(e)(1)(J) of the Act provides that section 1902(e)(5), which requires
continuous eligibility for pregnant individuals in Medicaid, applies to separate CHIPs only if the
state has adopted the extended postpartum option in section 1902(e)(16). There is not a
continuous eligibility requirement for pregnant individuals enrolled in CHIP unless the state
adopts the option in sections 1902(e)(16) and 2107(e)(1)(J) of the Act.
Q15. Are states required to transition individuals enrolled in CHIP who become eligible
for Medicaid during the continuous extended postpartum period?
A15. No. Section 2107(e)(1)(J) applies paragraphs 5 and 16 of section 1902(e) of the Act
equally to CHIP, which requires that if an individual was eligible for CHIP and receiving
services while pregnant, they are entitled to continuous eligibility throughout their pregnancy
and postpartum period. Therefore, states must keep individuals enrolled in CHIP for the duration
of their pregnancy and extended postpartum period, even if they become eligible for Medicaid,
unless one of the allowable exceptions to the continuous eligibility period (as discussed in Q12)
is applicable. However, we note that if an individual voluntarily elects to end their CHIP
enrollment during their extended postpartum period, the individual would not be entitled to
continuous eligibility for the remainder of their 12-month postpartum period in Medicaid. In
The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless
specifically incorporated into a contract. This document is intended only to provide clarity to the public regarding existing
requirements under the law.

Page 19 – FAQs
order to enroll in Medicaid, the individual would need to establish eligibility on a basis other
than their postpartum status.
Q16. In a separate CHIP, may states disenroll individuals for non-payment of premiums
during their pregnancy or extended postpartum period?
A16. No. Section 2107(e)(1)(J) of the Act applies the requirements of section 1902(e)(16) of
the Act to CHIP, which requires that an individual who was eligible under the state plan while
pregnant remain eligible until the last day of the 12th month after the pregnancy ends, regardless
of changes that may affect eligibility. Because the individual met all CHIP requirements during
the pregnancy, they are entitled to continuous eligibility in CHIP for the entire duration of their
pregnancy and extended postpartum period even if they do not pay premiums.
Renewals for Individuals Receiving Extended Postpartum Coverage
Q17. When should states conduct renewals for pregnant and postpartum individuals?
A17. Pregnant individuals enrolled in Medicaid and CHIP in a state that elects to provide 12months postpartum coverage are entitled to continued coverage through the end of the 12-month
extended postpartum period regardless of changes in circumstances, except in the case of a
change in state residency, voluntary termination, an erroneous determination of eligibility, or
death. For almost all pregnant individuals, the end of the postpartum period will occur after the
individual’s regular renewal date. States that adopt the 12-month extended postpartum option
will not need to conduct a redetermination or renewal prior to the end of the extended postpartum
period. The state will need to complete a full renewal, consistent with 42 C.F.R. § 435.916 and
§ 457.343, at the end of the extended postpartum period.
For example, Sydney applies for Medicaid in June 2022 and is enrolled in the eligibility group
for pregnant individuals under 42 C.F.R. § 435.116 in a state that elects to provide 12-months
postpartum coverage under section 1902(e)(16) of the Social Security Act. Sydney’s 12-month
eligibility period for purposes of regular renewals, described at 42 C.F.R. § 435.916(a)(1),
extends from June 1, 2022, to May 31, 2023. But because Sydney is eligible and enrolled in
Medicaid while pregnant, she is entitled to continuous eligibility through the end of the month in
which her 12-month postpartum period ends. Sydney’s pregnancy ends December 15, 2022.
Her 12-month postpartum period ends December 31, 2023, which is after the end of her regular
12-month eligibility period (May 31, 2023). Because Sydney is eligible for continuous
eligibility through the end of the extended 12-month postpartum period, the agency does not
need to complete a renewal by May 31, 2023, and may not act on changes in circumstances until
she reaches the end of her postpartum period (December 31, 2023).
Q18. Are states required to move pregnant and postpartum individuals between Medicaid
eligibility groups during a period of continuous eligibility? What if the individual is
enrolled in the adult group under 42 C.F.R. § 435.119 and becomes pregnant?
A18. No. A redetermination of eligibility is required to move individuals between eligibility
groups, but because pregnant individuals are entitled to continuous eligibility, states electing to
provide 12 months of extended postpartum coverage do not need to complete a renewal or act on
The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless
specifically incorporated into a contract. This document is intended only to provide clarity to the public regarding existing
requirements under the law.

Page 20 – FAQs
changes in circumstances, with limited exceptions (see Q17), until the end of the individual’s 12month postpartum period. Therefore, Medicaid beneficiaries may remain in the eligibility group
in which they are enrolled during pregnancy through the 12-month postpartum period, including
individuals enrolled in the adult group under 42 C.F.R. § 435.119 who become pregnant after
enrollment in the adult group and were not transitioned to another group during the course of
their pregnancy.
Q19. May states complete periodic renewals of eligibility based on available information
during a period of continuous eligibility?
A19. Yes. A state may, but is not required to, conduct redeterminations and periodic renewals
of eligibility based on available information without requesting information from the individual
during a period of continuous eligibility, and if appropriate, move the individual to a new
eligibility group as long as the transition to the new group would not result in a loss of or
reduction in coverage (e.g., reduction in benefits, increase in premiums or cost
sharing). However, states may not send a renewal form or request additional information from
the individual in order to complete a renewal or redetermination based on a change in
circumstances, unless the state has information indicating the individual is no longer a state
resident or is deceased. A state may also not request additional information or terminate
coverage for an individual whose eligibility is renewed based on available information during a
period of continuous eligibility if the individual responds to the renewal notice to inform the
state that the information used to determine eligibility is not correct.
Q20. May a state redetermine eligibility at the end of the 60-day postpartum period
described at 1902(e)(5) of the Social Security Act for individuals eligible for extended
postpartum coverage who are enrolled in a group for which pregnancy status is a factor of
eligibility?
A20. A state may, but is not required to, redetermine eligibility based on available information
for individuals enrolled in an eligibility group where pregnancy status is a factor of eligibility
who are eligible for extended postpartum coverage at the end of the month in which the 60th
postpartum day occurs. Individuals determined eligible at application for the group for pregnant
individuals described at 42 C.F.R. § 435.116 must be provided a 12-month eligibility period in
accordance with requirements for renewals for MAGI-based individuals at 42 C.F.R.
§ 435.916(a)(1). For individuals enrolled in the group for pregnant individuals or a group where
pregnancy status is a factor of eligibility, the end of the 60-day postpartum period represents a
change in circumstances that impacts their eligibility for the group. At the end of the 60-day
postpartum period, states typically must act on the end of the 60-day postpartum period as a
change in circumstances, consistent with 42 C.F.R. § 435.916(d)(1), and transition the individual
to another group for which the state is able to determine the individual is eligible. In states that
have adopted the extended postpartum coverage under section 1902(e)(16) of the Act, the state
must provide continuous coverage for 12 months postpartum under the group for pregnant
individuals if the state is unable, at the end of the 60-day postpartum period, to determine that the
beneficiary is eligible for another group conferring full Medicaid benefits without requesting any
information from the beneficiary.

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless
specifically incorporated into a contract. This document is intended only to provide clarity to the public regarding existing
requirements under the law.

Page 21 – FAQs
For example, Jane submitted an application on January 10, 2022, and was determined eligible for
and enrolled in the group for pregnant individuals with verified income equal to 50 percent of the
federal poverty level (FPL) in a state that has adopted the extended postpartum coverage option.
Her effective date of coverage is January 1, 2022, and her 12-month eligibility period extends
through December 31, 2020. Jane’s pregnancy ends on August 16, 2022, her 60-day postpartum
period ends October 31, 2022, and her 12-month postpartum period ends August 31, 2023. The
state’s income standard for parents and caretaker relatives is 65 percent FPL.
Because Jane is eligible for extended postpartum coverage, the state does not need to
redetermine eligibility at the end of Jane’s 60-day postpartum period or complete a renewal of
eligibility until the end of her 12-month postpartum period (August 31, 2023), and she may
remain enrolled in the group for pregnant individuals through the remainder of her extended
postpartum period. However, if the state does not have any information indicating Jane’s income
has changed since application when she reaches the end of the 60-day postpartum period
(October 31, 2022), it is permissible for the state to shift Jane’s coverage to the eligibility group
for parents and caretaker relatives effective November 1, 2022. The state will need to complete
Jane’s next regular renewal at the end of her extended postpartum period.
Federal Financial Participation
Q21. What FMAP applies to individuals enrolled in the adult group who become
pregnant?
A21. States are not required to track the pregnancy status of beneficiaries enrolled in the adult
group and are not required to move them to the eligibility group for pregnant individuals if the
state becomes aware of their pregnancy. Beneficiaries who become pregnant must be given the
option of moving to the pregnancy-related coverage category. States must inform beneficiaries
of the differences in coverage between the adult group and pregnancy-related coverage
(including any differences in benefits, premiums, and cost sharing), and if the state covers any
additional benefits for pregnant individuals under 42 C.F.R. § 440.250(p) not provided to other
individuals eligible under the state plan, such benefits also must be provided to pregnant
individuals enrolled in the adult group in an alternative benefit package. If an individual enrolled
in the adult group who becomes pregnant does not elect to switch groups and remains enrolled in
the adult group, the individual’s status for FMAP purposes (as newly eligible or not) is
unchanged until such time the individual is determined eligible for another group, which would
in no case be sooner than the end of the 12-month postpartum period.
Q22. Is increased FMAP related to the adult group available to states for individuals
covered in the extended postpartum coverage option who might otherwise qualify for the
adult group?
A22. Yes. Increased FMAP is available for beneficiaries receiving coverage during an extended
12-month postpartum period who would meet the requirements for coverage in the adult group
described in 42 C.F.R. § 435.119 and the definition of “newly eligible” in 42 C.F.R.
§433.204(a)(1).

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless
specifically incorporated into a contract. This document is intended only to provide clarity to the public regarding existing
requirements under the law.

Page 22 – FAQs
For individuals who would otherwise transition to the adult group after the 60-day postpartum
period, the state would typically determine whether they meet the requirements for coverage
under the adult group and the newly eligible criteria under 42 C.F.R. § 433.204(a)(1) for the
purpose of the increased FMAP. However, because a state adopting the option to provide 12
months of postpartum coverage does not need to conduct a redetermination of eligibility until the
end of the extended postpartum period, the state might not conduct the determination under
Subpart E of Part 433 for adult group FMAP. Instead, states seeking to claim the increased
FMAP for newly eligible individuals enrolled in the adult group may adopt a proxy methodology
to determine the percentage of beneficiaries who would have transitioned to alternative benefit
package coverage as newly eligible beneficiaries in the adult group for whom newly eligible
FMAP is available. Once the methodology is approved by CMS, the state would apply the
relevant percentage to medical assistance expenditures for the entire extended postpartum
population to claim the increased FMAP for the proportion of newly eligible individuals
determined under the proxy methodology.
If a state chooses to conduct renewals based on available information as discussed in Q19 and
Q20, this will have implications on whether and how a state develops a proxy methodology to
claim newly eligible FMAP. CMS will provide additional technical assistance on the possibility
of using a proxy methodology to states in this circumstance.
SPAs and Capitation Rate Amendments
Q23. Are states required to submit separate state plan amendments (SPA) to provide
extended postpartum coverage in Medicaid and its separate CHIP?
A23. Yes. States must submit a Medicaid SPA as well as a CHIP SPA in order to make the
election in both programs. CMS will make a Medicaid SPA template available in MACPro and
a CHIP SPA template available in MMDL.
Q24. Are states required to create new managed care capitation rates for a 12-month
postpartum period?
A24. Capitation rates paid by states to Medicaid managed care plans must be actuarially sound
in accordance with 42 C.F.R. § 438.4, including that the capitation rates are appropriate for the
populations to be covered and the services to be furnished under the contract between the state
and plan. Therefore, the state’s actuary must evaluate if programmatic changes to the managed
care program, such as a change in eligibility and coverage, impact the development of actuarially
sound capitation rates or require a rate amendment if the programmatic change occurs after the
development of the capitation rates for the applicable rating period. The state and its actuary
should ensure that the rate development standards and documentation expectations outlined in
the Medicaid Managed Care Rate Development Guide are met within the rate certification.

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless
specifically incorporated into a contract. This document is intended only to provide clarity to the public regarding existing
requirements under the law.

